Citation Nr: 9935151	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  99-05 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than August 19, 
1998, for a grant of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1959 to 
November 1962, and from January 1963 to January 1966.

The appeal arises from the October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, granting service connection 
for PTSD effective from August 19, 1998. 

In the course of appeal, the veteran testified before the 
undersigned member of the Board at a September 1999 hearing 
at the RO.  The claims folder contains a transcript of that 
hearing.  

The Board notes that the veteran submitted a request in 
August 1999 for certain medical or other records.  That 
request is directed to the RO for appropriate action.  


FINDING OF FACT

The veteran's original claim for service connection for PTSD 
was received by the RO on August 19, 1998.  


CONCLUSION OF LAW

Under governing law, an effective date earlier than the 
August 19, 1998 date assigned for service connection for PTSD 
is not established.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1999).





REASONS AND BASES FOR FINDING AND CONCLUSION

On August 19, 1998, the RO received a formal claim for 
service connection for PTSD signed by the veteran, a November 
1996 VA clinical report containing a diagnosis of PTSD, and 
various other documents.  All this material had been 
submitted by the veteran's representative. 

On a VA psychiatric examination in October 1998, diagnoses 
included PTSD.

At a hearing before the undersigned member of the Board in 
September 1999, the veteran testified that he separated from 
service in 1966, and that he was diagnosed with PTSD in 
November 1996 upon a visit to the Durham VAMC.  He testified 
that during that November 1996 visit he was told that his 
paperwork would be forwarded to Winston-Salem, North 
Carolina, to begin his claim for service connection for PTSD.  
He testified that though he himself had not completed any 
paperwork for a claim at that time, he believed that by 
checking into the hospital his claim would be taken care of, 
because no one instructed him about a claim.  He testified 
that he believed his claim had been submitted at that time, 
and was not aware that his claim had not been submitted until 
August 1998.  He testified that his claim had been handled by 
Mr. Manley of the North Carolina Division of Veterans 
Affairs, but added that he had not seen Mr. Manley since 
1997.  He testified, in effect, that everything he had done 
should have resulted in a claim dating from his November 1996 
hospital visit.  He added that he had waited for a response 
from the RO in Winston-Salem, North Carolina, and that he had 
even called that RO and asked for a copy of the findings from 
his visit to the VAMC, which copy he did receive from the RO.  
He testified, in summary, that he did what he was told to do 
for his claim.  

The veteran's representative submitted a statement in 
September 1999, informing that neither the files of Mr. 
Manley, the North Carolina Department of Veterans Affairs 
county service officer, nor the files of the district office 
of the North Carolina Department of Veterans Affairs 
contained any paperwork that would help the veteran's claim 
for an earlier effective date for service connection for 
PTSD. 

As regards an original claim for direct service connection 
filed more than one year after discharge from service, the 
effective date of a grant of service connection shall be the 
date of receipt of claim or the date at which entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (B)(2) (1999).  The law contains no 
exception applicable to the veteran's case.  What qualifies 
as an informal original claim for direct service connection 
is addressed in 38 C.F.R. § 3.155.  It is any communication 
or action intending to apply for the benefit from a claimant, 
his representative, or a member of Congress.  The informal 
claim must identify the benefit sought.  A medical report 
containing a diagnosis of PTSD may not be considered an 
informal original claim for direct service connection until 
it is received by the RO.  The law and regulations do not 
provide exceptions based on the specific facts in this case.  

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994). 


ORDER

Entitlement to an effective date earlier than August 19, 
1998, for the grant of service connection for PTSD is denied. 



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

